PER CURIAM.
Upon the state’s confession of error, we reverse the sentence imposed below and remand to the trial court for re-sentencing.
The Department of Corrections (or the Department of Juvenile Justice) is instructed to add to the pre-sentence investigation its recommendation as to the proper disposition of this case. § 39.059(7), Fla. Stat. (1995). Upon re-sentencing, the trial court will, if it decides to impose adult sanctions, enter a written order as required by section 39.059(7), Florida Statutes See also Crabb v. State, 676 So.2d 505 (Fla. 1st DCA 1996).
Reversed and remanded for further proceedings consistent with this opinion.